UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-7780


JOHN A. ONWUKA,

                  Plaintiff - Appellant,

          v.

UNKNOWNS, (names not readily available),

                  Defendant - Appellee,

          and

HAMPTON ROADS REGIONAL JAIL,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-01398-JCC-IDD)


Submitted:   February 21, 2013                Decided: February 25, 2013


Before AGEE and      DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John A. Onwuka, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    A.   Onwuka    appeals      the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed   the    record       and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Onwuka v. Unknowns, No. 1:11-cv-01398-JCC-IDD (E.D. Va.

filed Sept. 13, 2012; entered Sept. 14, 2012).                    We further deny

Onwuka’s motion for appointment of counsel.                     We dispense with

oral   argument     because     the     facts    and   legal    contentions      are

adequately    presented    in     the    materials     before     this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2